Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 1 of 9




                      ([KLELW




                                                          Whitehead Decl.
                                                                 Ex 5 - 1
         Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 2 of 9


From:               Whitehead, Jamal
To:                 ashley.calhoun@akerman.com; Cronan, Sheila; Berger, Adam; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay;
                    meena@meenamenter.com
Cc:                 colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject:            RE: Nwauzor v. GEO - Identifying Class Members Still in Detention
Date:               Friday, August 23, 2019 10:41:00 AM
Attachments:        image001.png


Ashley, are we confirmed for 3:30 today?



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: Whitehead, Jamal
Sent: Thursday, August 22, 2019 8:24 AM
To: ashley.calhoun@akerman.com; Cronan, Sheila <cronan@sgb-law.com>; Berger, Adam <berger@sgb-law.com>;
andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-law.com>;
meena@meenamenter.com
Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

Can we do 3:30 p.m. (PST)?



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
Sent: Wednesday, August 21, 2019 11:05 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger, Adam
<berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-
law.com>; meena@meenamenter.com
Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

EXTERNAL EMAIL


I’m available a little later – 2:00 Pacific. I’ll send a calendar invite and we can reschedule if needed.

Ashley Calhoun
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
Admitted to Practice in Arizona, California, Mississippi, and Colorado
ashley.calhoun@akerman.com


From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Wednesday, August 21, 2019 9:14 AM
To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger,
Adam <berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-
law.com>; meena@meenamenter.com


                                                                                                                           Whitehead Decl.
                                                                                                                                  Ex 5 - 2
         Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 3 of 9


Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Cizmorris, Melissa (Assoc-Den)
<melissa.cizmorris@akerman.com>; Mangels, Nick (LAA-Den) <nick.mangels@akerman.com>
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

How about Friday at 1:15 p.m. (PST)?



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
Sent: Tuesday, August 20, 2019 11:46 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger, Adam
<berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-
law.com>; meena@meenamenter.com
Cc: colin.barnacle@akerman.com; melissa.cizmorris@akerman.com; nick.mangels@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

EXTERNAL EMAIL


Jamal, thanks for your email. Yes, we are making progress on both items. Let’s schedule a call for this week. What
does Friday look like for you? Afternoon is best for me.

Ashley

Ashley Calhoun
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
Admitted to Practice in Arizona, California, Mississippi, and Colorado
ashley.calhoun@akerman.com


From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Tuesday, August 13, 2019 5:09 PM
To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger,
Adam <berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-
law.com>; meena@meenamenter.com
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Rochefort, Lawrence (Ptnr-WPB)
<lawrence.rochefort@akerman.com>; Eby, Christopher (Assoc-Den) <christopher.eby@akerman.com>
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

Ashley, any updates since our phone call last week? -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
Sent: Wednesday, August 7, 2019 9:36 AM
To: Whitehead, Jamal <whitehead@sgb-law.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger, Adam
<berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-


                                                                                                    Whitehead Decl.
                                                                                                           Ex 5 - 3
          Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 4 of 9


law.com>; meena@meenamenter.com
Cc: colin.barnacle@akerman.com; lawrence.rochefort@akerman.com; christopher.eby@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

EXTERNAL EMAIL


Jamal,

Thanks for your time today and your email below. We’ll be in touch soon.

Best,
Ashley

Ashley Calhoun
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
Admitted to Practice in Colorado, California, Arizona, and Mississippi
ashley.calhoun@akerman.com



From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Wednesday, August 7, 2019 10:35 AM
To: Calhoun, Ashley (Assoc-Den) <ashley.calhoun@akerman.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger,
Adam <berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-
law.com>; meena@meenamenter.com
Cc: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>; Rochefort, Lawrence (Ptnr-WPB)
<lawrence.rochefort@akerman.com>; Eby, Christopher (Assoc-Den) <christopher.eby@akerman.com>
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

Ashley,

I’m glad we could connect this morning to discuss the issues raised in my July 16 and August 6 emails. Please get back
to me this week with whether and when GEO will comply with our requests. Thank you.

Best,
Jamal



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: Whitehead, Jamal
Sent: Tuesday, August 6, 2019 2:36 PM
To: ashley.calhoun@akerman.com; Cronan, Sheila <cronan@sgb-law.com>; Berger, Adam <berger@sgb-law.com>;
andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-law.com>;
meena@meenamenter.com
Cc: colin.barnacle@akerman.com; lawrence.rochefort@akerman.com; christopher.eby@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

Hi Ashley, tomorrow morning (8/7) at 9:00 a.m. (PST) works for me. I’ll send you a meeting invitation in a few



                                                                                                     Whitehead Decl.
                                                                                                            Ex 5 - 4
          Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 5 of 9


moments with a dial in number. -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: ashley.calhoun@akerman.com <ashley.calhoun@akerman.com>
Sent: Tuesday, August 6, 2019 1:01 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>; Cronan, Sheila <cronan@sgb-law.com>; Berger, Adam
<berger@sgb-law.com>; andrew@immigrantcivilrights.com; devin@opensky.law; Halm, Lindsay <halm@sgb-
law.com>; meena@meenamenter.com
Cc: colin.barnacle@akerman.com; lawrence.rochefort@akerman.com; christopher.eby@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

EXTERNAL EMAIL


Jamal,

Does tomorrow, 8/6, at 9:00 a.m. (Pacific)/10:00 a.m. (Mountain) still work for you for a conferral on these matters?
If so, what number should I call?

Best,
Ashley

Ashley Calhoun
Akerman LLP | 1900 Sixteenth Street, Suite 1700 | Denver, CO 80202
D: 303 640 2543 | T: 303 260 7712 | F: 303 260 7714
Admitted to Practice in Colorado, California, Arizona, and Mississippi
ashley.calhoun@akerman.com



From: Whitehead, Jamal <whitehead@sgb-law.com>
Sent: Tuesday, August 6, 2019 1:29 PM
To: Barnacle, Colin (Ptnr-Den) <colin.barnacle@akerman.com>
Cc: andrew@immigrantcivilrights.com; Berger, Adam <berger@sgb-law.com>; Cronan, Sheila <cronan@sgb-
law.com>; devin@opensky.law; Halm, Lindsay <halm@sgb-law.com>; meena@meenamenter.com; Rochefort,
Lawrence (Ptnr-WPB) <lawrence.rochefort@akerman.com>; Calhoun, Ashley (Assoc-Den)
<ashley.calhoun@akerman.com>; Eby, Christopher (Assoc-Den) <christopher.eby@akerman.com>
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

Colin,

In addition to my email dated July 16, I’d also like to discuss GEO’s response to Plaintiffs’ RFP 4.c and Z, requesting all
records reflecting VWP payments to class members. GEO produced some records (see, e.g., GEO-State 252769), but
they are incomplete and outside the class period. Ryan Kimble, GEO’s associate warden of finance at NWDC, testified
at deposition that these records are maintained in the “Keefe Banking System” (Kimble Tr. at 67-77), and Keefe touts
on its website its ability to export data in XML and other comma-delimited file formats. We’d like to talk about
obtaining comprehensive records for the class period in excel format.

Best,
Jamal



                                                                                                         Whitehead Decl.
                                                                                                                Ex 5 - 5
         Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 6 of 9




                  Jamal N. Whitehead
                  Attorney
                  Schroeter Goldmark & Bender
                  810 Third Avenue, Suite 500
                  Seattle, WA 98104
                  Tel: 206.622.8000 | Fax: 206.682.2305
                  whitehead@sgb-law.com | sgb-law.com | en español
 CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
 by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
 622-8000. Thank you.




From: Whitehead, Jamal
Sent: Tuesday, August 6, 2019 10:49 AM
To: colin.barnacle@akerman.com
Cc: andrew@immigrantcivilrights.com; Berger, Adam <berger@sgb-law.com>; Cronan, Sheila <cronan@sgb-
law.com>; devin@opensky.law; Halm, Lindsay <halm@sgb-law.com>; meena@meenamenter.com;
lawrence.rochefort@akerman.com; ashley.calhoun@akerman.com; christopher.eby@akerman.com
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

Thanks for getting back to me, Colin. Can we talk in the AM—perhaps 9:00 or 10:00?



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com



From: colin.barnacle@akerman.com <colin.barnacle@akerman.com>
Sent: Monday, August 5, 2019 6:59 PM
To: Whitehead, Jamal <whitehead@sgb-law.com>
Cc: andrew@immigrantcivilrights.com; Berger, Adam <berger@sgb-law.com>; Cronan, Sheila <cronan@sgb-
law.com>; devin@opensky.law; Halm, Lindsay <halm@sgb-law.com>; meena@meenamenter.com;
lawrence.rochefort@akerman.com; ashley.calhoun@akerman.com; christopher.eby@akerman.com
Subject: Re: Nwauzor v. GEO - Identifying Class Members Still in Detention

EXTERNAL EMAIL



Sure, how about Wednesday at 3:00 PST / 4:00 MST?

Sent from my iPhone

On Aug 5, 2019, at 6:47 PM, Whitehead, Jamal <whitehead@sgb-law.com> wrote:

       Thanks, Kristin.

       Ashley, Chris, Colin, are you available for a call tomorrow afternoon or Wednesday to discuss our
       request further?




                                                                                                                   Whitehead Decl.
                                                                                                                          Ex 5 - 6
            Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 7 of 9



         Jamal N. Whitehead
         Schroeter Goldmark & Bender
         206.622.8000 | whitehead@sgb-law.com



vCard | Profile




CONFIDENTIALITY NOTE: The information contained in this transmission may be privileged and confidential, and is intended only for the use of the individual
or entity named above. If the reader of this message is not the intended recipient, you are hereby notified that any dissemination, distribution or copying of this
communication is strictly prohibited. If you have received this transmission in error, please immediately reply to the sender that you have received this
communication in error and then delete it. Thank you.



         From: Kristin.Asai@hklaw.com <Kristin.Asai@hklaw.com>
         Sent: Thursday, August 1, 2019 1:33 PM
         To: Whitehead, Jamal <whitehead@sgb-law.com>; Shannon.Armstrong@hklaw.com;
         Matt.Donohue@hklaw.com
         Cc: andrew@immigrantcivilrights.com; Berger, Adam <berger@sgb-law.com>; Cronan, Sheila
         <cronan@sgb-law.com>; devin@opensky.law; Halm, Lindsay <halm@sgb-law.com>;
         meena@meenamenter.com; colin.barnacle@akerman.com; lawrence.rochefort@akerman.com;
         ashley.calhoun@akerman.com; christopher.eby@akerman.com
         Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

          EXTERNAL EMAIL


         Hi Jamal—I am confirming that we received your email below. I have copied GEO’s new counsel on this
         email, and expect that they will respond to your request when they are able.

         Thanks,
         Kristin

         Kristin Asai | Holland & Knight
         Attorney
         Holland & Knight LLP
         2300 U.S. Bancorp Tower, 111 S.W. Fifth Avenue | Portland, Oregon 97204
         Phone 503.517.2948 | Fax 503.241.8014
         kristin.asai@hklaw.com | www.hklaw.com
         ________________________________________________
         Add to address book | View professional biography




         From: Whitehead, Jamal <whitehead@sgb-law.com>
         Sent: Monday, July 29, 2019 9:54 AM
         To: Asai, Kristin (POR - X52948) <Kristin.Asai@hklaw.com>; Armstrong, Shannon (POR - X52924)
         <Shannon.Armstrong@hklaw.com>; Donohue, J. Matthew (POR - X52913)
         <Matt.Donohue@hklaw.com>
         Cc: Andrew Free <andrew@immigrantcivilrights.com>; Berger, Adam <berger@sgb-law.com>; Cronan,


                                                                                                                                            Whitehead Decl.
                                                                                                                                                   Ex 5 - 7
  Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 8 of 9


Sheila <cronan@sgb-law.com>; Devin Theriot-Orr <devin@opensky.law>; Halm, Lindsay <halm@sgb-
law.com>; Meena Menter <meena@meenamenter.com>
Subject: RE: Nwauzor v. GEO - Identifying Class Members Still in Detention

[External email]
Kristin, do you have a response or update re: my email below? -JW



Jamal N. Whitehead
Schroeter Goldmark & Bender
206.622.8000 | whitehead@sgb-law.com


From: Whitehead, Jamal
Sent: Tuesday, July 16, 2019 5:06 PM
To: Kristin.Asai@hklaw.com; Shannon.Armstrong@hklaw.com; Matt.Donohue@hklaw.com
Cc: Andrew Free <andrew@immigrantcivilrights.com>; Berger, Adam <berger@sgb-law.com>; Cronan,
Sheila <cronan@sgb-law.com>; Devin Theriot-Orr <devin@opensky.law>; Halm, Lindsay <halm@sgb-
law.com>; Meena Menter <meena@meenamenter.com>
Subject: Nwauzor v. GEO - Identifying Class Members Still in Detention

Kristin,

I write to update you on our efforts to ferret out old, incorrect, or missing address information
from the class list produced by GEO and to request GEO’s help in identifying those class members
who may still be in GEO/ICE custody.

To recap, GEO produced an initial class list on April 12, 2019, identifying 9,131 class members.
GEO later supplemented this list on April 29 to include address information, but the spreadsheet
GEO produced contained over 46,000 rows of address information. At your direction, we
contacted ICE about determining the last, best address for each class member. Based on ICE’s
input, and as described in my June 6 email, we have “deduplicated” the class list to identify the
addresses associated with the most recent date found under any of the various date column
headings on the supplemental class list (i.e., From date, To Date, EID Adr Create date, EID ADR
Update date).

Presently, we have identified 3,440 class members for whom there is no date information and at
least one institutional address (i.e., NWDC or another ICE/Immigration facility). A small subset of
this group—107—had no date or address information at all.

The attached spreadsheet identifies these class members by name and “inmate id” and includes
the address information causing us to question whether they are still in custody. The spreadsheet
is designated as “CONFIDENTIAL” under the protective order already in place.

Please verify whether any of the class members listed on the attached spreadsheet are
currently detained. And if so, please confirm the facility at which they are located.

If need be, I’m available over the next few days to discuss this further on a call.

Best,



                                                                                         Whitehead Decl.
                                                                                                Ex 5 - 8
   Case 3:17-cv-05769-RJB Document 215-4 Filed 12/27/19 Page 9 of 9




Jamal

                          Jamal N. Whitehead
                          Attorney
                          Schroeter Goldmark & Bender
                          810 Third Avenue, Suite 500
   <image001.png>         Seattle, WA 98104
                          Tel: 206.622.8000 | Fax: 206.682.2305
                          whitehead@sgb-law.com | sgb-law.com | en español



   CONFIDENTIALITY NOTICE: This e-mail may contain confidential and privileged information. If you have received this e-mail
   by mistake, please delete it without distributing it to anyone else, and notify me immediately via e-mail or telephone at 206-
   622-8000. Thank you.




NOTE: This e-mail is from a law firm, Holland & Knight LLP (“H&K”), and is intended solely for the use of the individual(s) to
whom it is addressed. If you believe you received this e-mail in error, please notify the sender immediately, delete the e-
mail from your computer and do not copy or disclose it to anyone else. If you are not an existing client of H&K, do not
construe anything in this e-mail to make you a client unless it contains a specific statement to that effect and do not
disclose anything to H&K in reply that you expect it to hold in confidence. If you properly received this e-mail as a client,
co-counsel or retained expert of H&K, you should maintain its contents in confidence in order to preserve the attorney-
client or work product privilege that may be available to protect confidentiality.




                                                                                                                  Whitehead Decl.
                                                                                                                         Ex 5 - 9
